Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #: 10,452,177 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-14 are allowed 
4.	Independent claim 1 claim a display device with an input function is provided having a plurality of pixel parts arranged at intervals in a first direction and a second direction intersecting the first direction, and a display region including  a  plurality  of light-transmitting  parts  arranged  in  the  gap portions of the pixel parts, the pixel parts include at least one pixel provided  with  light-emitting  elements,  the  light-transmitting  part includes a sensor electrode for detecting electrostatic capacitance., in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Lee US Patent Application (20140375911), hereinafter “Lee” and Lee US Patent Application (20140192275), hereinafter “Lee II”, A display device with an input function comprising: a light-transmitting substrate; a display region on the light-transmitting substrate; a plurality of pixel parts spaced apart in the display region; a plurality of intermediate regions arranged in the region between the plurality of pixels; a plurality of at least one light-transmitting part arranged in the display region; a first sensor electrode having light-transmissivity and arranged in the at least one light-transmitting part; and a detection wiring provided in the display region, wherein the plurality of pixel parts including: a first pixel part, a second pixel part arranged in a first direction with respect to the first pixel part, and a third pixel part arranged in a second direction intersecting the first direction with respect to the first pixel part, and  each of the plurality of pixel parts including at least a light-emitting element, wherein the plurality of intermediate regions including: a first intermediate region located between the first pixel part and the second pixel part in the first direction, and a second intermediate region located between the first pixel part and the third pixel part in the second direction, wherein the at least one light- transmitting part adjacent to the first intermediate region and the second intermediate region, and wherein the detection wiring connected with the first sensor electrode via a first contact hole”.
In regards to claim 1 the representative prior art is Lee and Lee II. Lee discloses an in-cell touch display panel structure includes upper and lower substrates configured therebetween a display material layer, a black matrix sensing electrode layer, a sensing electrode trace layer, and an insulation layer. The black matrix sensing electrode layer is composed of a plurality of opaque conductor lines, which 
Lee II discloses in-cell touch display panel structure with metal layer on lower substrate for sensing includes an upper substrate, a lower substrate, a liquid crystal layer, a black matrix layer and a thin film transistor and sensing electrode layer. The upper substrate and the lower substrate are in parallel with each other and the liquid crystal layer is configured between the upper substrate and the lower substrate. The black matrix layer is disposed at one surface of the upper substrate, and is composed of a plurality of opaque lines. The thin film transistor and sensing electrode layer is disposed at one surface of the lower substrate, and includes a plurality of scanning lines, a plurality of data lines, and a plurality of sensing conductor lines. The plurality of sensing conductor lines is disposed corresponding to positions of the plurality of opaque lines of the black matrix.

In regards to claims 1 and 11 Lee and Lee II, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694